DETAILED ACTION
The following Office action concerns Patent Application Number 16/952,985.  Claims 21-27 and 29-37 are pending in the application.  Claims 21-26 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed March 2, 2022 has been entered.
The previous grounds of rejection of claims 27 and 29-37 under 35 USC 103 are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27 and 29-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang et al (KR 100459609, translation, included in the IDS) in view of Blackwell et al (US 2015/0093890) and Baum et al (US 9,997,362).  
2(CO)6 group bonded to a ligand of formula:
R1-C≡C-R2
(abstract; p. 6, line 8), wherein R1 and R2 include hydrogen and alkyl fluoride (p. 7, lines 13-20).  The dicobalt hexacarbonyl compound is prepared pure as shown by H-NMR spectrum (p. 13; Table 1).  The method comprises vaporizing the precursor compound into a vapor phase and depositing the compound on a heated substrate in a chamber where it decomposes to form a cobalt film (p. 3, lines 7-12; Fig. 1).  The substrate is heated to a temperature of from room temperature to 500 ̊C (p. 14, lines 21-22).  The substrate includes silicon, which is a semiconductor (p. 2, line 15; p. 14, line 21).  The cobalt thin film has a resistivity of 10-18 µΩ∙cm (p.2, lines 19-20).
	Jang teaches that the cobalt thin film prepared by the method is pure cobalt without impurities (p. 5, lines 8-12; p. 16, line 13).  It is reasonable to infer that a film of pure cobalt without impurities contains less than 5 % carbon and 3 % oxygen impurities.
	Regarding claim 33, it would have been obvious to a person of ordinary skill in the art to use a dicobalt hexacarbonyl 
	Jang et al in view of Baum et al does not teach that the alkyl fluoride (R1 or R2) is -CF3.
However, Blackwell et al teaches a precursor composition comprising a compound of formula Co2(CO)6(R1C≡CR2), wherein R1 or R2 comprises -CF3 (par. 16).  The precursor compound is used as a cobalt metal precursor (abstract).
Jang teaches a dicobalt hexacarbonyl compound containing an alkyl fluoride group.  Blackwell teaches a dicobalt hexacarbonyl compound containing a -CF3 group (which is an alkyl fluoride) (par. 16).  The compound is used as a cobalt metal precursor (abstract).  It would have been obvious to a person of ordinary skill in the art to combine the -CF3 group of Blackwell with the dicobalt hexacarbonyl compound of Jang et al in view of Baum et al in order to obtain a dicobalt hexacarbonyl precursor compound useful for forming a cobalt film.
Jang et al in view of Blackwell et al does not teach that the vapor is deposited at a pressure of 0.01-100 Torr; that the precursor compound has a temperature of 18-35 ̊C during 
However, Baum et al teaches a method of depositing a cobalt film by vapor deposition of a dicobalt hexacarbonyl precursor compound on a substrate (abstract; Col. 5, line 11).  In an example, the substrate is heated to a temperature of 150 ̊C (Col. 15, line 17).  The method comprises depositing the vapor phase precursor compound at a chamber pressure (vapor pressure) of 2-100 Torr (col. 6, lines 37-40).  The deposited cobalt film has a thickness of 10-400 Å, for example (col. 7, lines 50-54).  The method includes supplying the dicobalt hexacarbonyl precursor compound in a hydrocarbon solvent (col. 6, lines 15-20).  In an example, the concentration of the precursor compound in octane is 0.1 M (col. 12, lines 18-20).  The high-purity cobalt film is used in a semiconductor device (col. 8, lines 4-11).
Jang in view of Blackwell is silent regarding the vapor deposition pressure and the cobalt film thickness.  A person of ordinary skill in the art would have been motivated by design need to combine the deposition pressure, solvent and cobalt film thickness of Baum et al with the vapor deposition process of Jang in view of Blackwell in order to obtain a high purity cobalt film suitable for use in a semiconductor device.
.
Claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Jang et al (KR 100459609, translation, included in the IDS) in view of Blackwell et al (US 2015/0093890), Baum et al (US 9,997,362) and Park et al (US 2017/0178956).
Jang in view of Blackwell and Baum teaches a cobalt vapor deposition process as described above.  Jang in view of Blackwell and Baum does not teach that the precursor composition is sealed in an ampoule with valve connections.
However, Park et al teaches a cobalt vapor deposition process in which a dicobalt hexacarbonyl precursor composition is contained in an ampoule and the ampoule is connected to the vapor deposition chamber by valves and a gas manifold (par. 23, 33, 35; Fig. 3).  The apparatus provides improved mixing of feed 
Response to Arguments
The applicant argues that the references do not teach a cobalt film containing less than 5 % carbon and 3 % oxygen.  However, Jang et al teaches that the cobalt thin film is pure cobalt without impurities (p. 5, lines 8-12; p. 16, line 13).  It is reasonable to infer that a film of pure cobalt without impurities contains less than 5 % carbon and 3 % oxygen impurities.
The applicant argues that Baum et al teaches different dicobalt hexacarbonyl precursor compounds so the process conditions cannot be combined with Jang et al.  However, both references teach dicobalt hexacarbonyl precursor compounds of similar type and both references teach a chemical vapor deposition process for depositing a cobalt film.  Since Jang et al is silent regarding the deposition pressure, and deposition pressure is a necessary parameter of the process, a person of ordinary skill in the art would have been motivated to combine the deposition pressure of Baum et al with the process of Jang et al.  
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 18, 2022